PER CURIAM.
McConlogue was convicted upon an indictment in two counts, the first of which charged him with forging, and the second with uttering, the same hank cheek. He was sentenced to serve five years on the first count, and three years on the second count, in the Atlanta penitentiary; the sentences to run consecutively. After serving five years he sued out a writ of habeas corpus to procure his release on the theory that he was charged with only one offense. This appeal was taken from an order of the District Court discharging the writ and remanding him to custody.
While there is some conflict in the authorities, in our opinion the better view is that forgery and uttering forgery are not one and the same offense, but are two sep*153arate and distinct offenses. Read v. United States, 55 App. D. C. 43, 299 F. 918; 2 Bishop’s Cr. Law, § 1066(1).
The judgment is affirmed.